Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 1 of 30 Page ID #:6



  1 John K. Flock (State Bar No. 200183)

  2
     jflock@bglawyers.com
    Bradley & Gmelich LLP
  3 700 N. Brand Boulevard 10th Floor

  4
    Glendale, CA 91203
    Telephone: (818) 243-5200
  5 Facsimile: (818) 243-5266

  6
      Katherine Laatsch Fink (pro hac vice forthcoming)
  7     kfink@bannerwitcoff.com
  8   Illinois Bar No. 6292806
      Anna King (pro hac vice forthcoming)
  9     aking@bannerwitcoff.com
 10   Illinois Bar No. 6295283
      John A. Webb (pro hac vice forthcoming)
 11     jwebb@bannerwitcoff.com
 12   Illinois Bar No. 6321695
      Banner & Witcoff, Ltd.
 13   71 Wacker Drive, Suite 3600
 14   Chicago, IL 60606
      Telephone: (312) 463-5000
 15   Facsimile: (312) 463-5001
 16
      Attorneys for Plaintiff
 17 LAKESHORE EQUIPMENT COMPANY

 18
                                   [CAPTION on Next Page]
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

                                               1                         Case No. 2:18-cv-10338
                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 2 of 30 Page ID #:7



  1                          UNITED STATES DISTRICT COURT
  2                       CENTRAL DISTRICT OF CALIFORNIA
  3
      LAKESHORE EQUIPMENT                     Case No. 2:18-cv-10338
  4 COMPANY, a California

  5 corporation,                              COMPLAINT FOR DAMAGES AND
                                              INJUNCTIVE RELIEF FOR:
  6                Plaintiff,
  7                                           (1) TRADE DRESS INFRINGEMENT IN
            v.                                    VIOLATION OF 15 U.S.C. § 1125(a);
  8
                                              (2) TRADE DRESS DILUTION IN
  9 ECR4KIDS, L.P., a California                  VIOLATION OF 15 U.S.C. § 1125(c);
      limited partnership,                    (3) UNFAIR COMPETITION AND
 10
                                                  FALSE DESIGNATION OF ORIGIN
 11                Defendant.                     IN VIOLATION OF 15 U.S.C.
                                                  § 1125(a);
 12
                                              (4) UNFAIR COMPETITION IN
 13                                               VIOLATION OF CAL. BUS. & PROF.
                                                  CODE § 17200;
 14
                                              (5) TRADE DRESS DILUTION IN
 15                                               VIOLATION OF CAL. BUS. & PROF.
                                                  CODE § 14247;
 16
                                              (6) COMMON LAW TRADE DRESS
 17                                               INFRINGEMENT;
                                              (7) COMMON LAW UNFAIR
 18
                                                  COMPETITION;
 19                                           (8) COMMON LAW
                                                  MISAPPROPRIATION; and
 20
                                              (9) UNJUST ENRICHMENT.
 21
                                              DEMAND FOR JURY TRIAL
 22

 23

 24
            Plaintiff Lakeshore Equipment Company d/b/a Lakeshore Learning Materials
 25
      (“Lakeshore” or “Plaintiff”), by and through its undersigned counsel, for its
 26
      Complaint against Defendant ECR4KIDS, L.P. (“ECR4KIDS” or “Defendant”),
 27
      complains and alleges as follows:
 28

                                                 2                         Case No. 2:18-cv-10338
                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 3 of 30 Page ID #:8



  1                                   THE PARTIES
  2        1.    Lakeshore is a California corporation with its principal place of
  3 business at 2695 E. Dominguez St., Carson, California 90895.

  4        2.    On information and belief, Defendant ECR4KIDS is a California
  5 limited partnership with its principal place of business at 2245 San Diego Ave.,

  6 Suite 125, San Diego, California 92110.

  7                           JURISDICTION AND VENUE
  8        3.    This is an action for trade dress infringement, unfair competition and
  9 false designation of origin, trade dress dilution, misappropriation, and unjust

 10 enrichment. This action arises under the Trademark Act of 1946, 15 U.S.C. § 1051,

 11 et seq. (“the Lanham Act”), federal common law, the California Business &

 12 Professional Code, and state common law, including the law of California.

 13        4.    This Court has subject matter jurisdiction over this action pursuant to at
 14 least 15 U.S.C. § 1121(a) and 28 U.S.C. §§ 1331, 1338(a) & (b), and 1367(a).

 15        5.    This Court has personal jurisdiction over ECR4KIDS because, inter
 16 alia, ECR4KIDS is doing business in the State of California, including in this

 17 District. For example, and as discussed in more detail below, (i) ECR4KIDS has

 18 advertised, promoted, offered for sale, sold, and/or distributed, and continues to

 19 advertise, promote, offer for sale, sell, and/or distribute infringing products, to

 20 customers and/or potential customers, including in this District, at least through

 21 ECR4KIDS’                      websites                   (http://www.ecr4kids.com/,
 22 https://www.facebook.com/ECR4Kids/, and https://www.instagram.com/ecr4kids/)

 23 and through retailers such as Amazon and/or Target; (ii) ECR4KIDS’ tortious acts

 24 giving rise to this lawsuit and harm to Lakeshore have occurred and are occurring in

 25 the State of California, including in this District; (iii) on information and belief,

 26 ECR4KIDS acted with knowledge that its unauthorized use of Lakeshore’s rights
 27 would cause harm to Lakeshore in the State of California and in this District; and

 28 (iv) ECR4KIDS’ customers and/or potential customers reside in the State of

                                               3                          Case No. 2:18-cv-10338
                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 4 of 30 Page ID #:9



  1 California, including in this District.

  2        6.     Venue is proper in this District pursuant to at least 28 U.S.C.
  3 §§ 1391(b)-(d).

  4                             FACTUAL ALLEGATIONS -
  5                   LAKESHORE’S INTELLECTUAL PROPERTY
  6        7.     For over sixty years, Lakeshore has continuously engaged in the
  7 development, manufacture, and sale of its children’s furniture. Lakeshore created

  8 unique, distinctive, and non-functional designs to use with Lakeshore’s children’s

  9 furniture.   Lakeshore has extensively and continuously promoted and used these
 10 designs in the United States and in California.          Through that extensive and
 11 continuous promotion and use, Lakeshore’s designs have become well-known

 12 indicators of the origin and quality of Lakeshore’s children’s furniture products.

 13 Lakeshore’s designs also have acquired substantial secondary meaning in the

 14 marketplace and have become famous.             As discussed in more detail below,
 15 Lakeshore owns trade dress rights relating to its children’s furniture designs.

 16        8.     Among its children’s furniture products, Lakeshore sells and promotes
 17 its Privacy Nook. Lakeshore has enjoyed significant sales of the Lakeshore Privacy

 18 Nook throughout the United States, including sales to customers in the State of

 19 California. Lakeshore has invested significant resources in the design, development,

 20 manufacture, advertising, and marketing of the Lakeshore Privacy Nook.

 21        9.     The design of the Lakeshore Privacy Nook has distinctive and non-
 22 functional features that identify to consumers that the origin of the Lakeshore

 23 Privacy Nook is Lakeshore.       As a result of at least Lakeshore’s continuous and
 24 exclusive use of the Lakeshore Privacy Nook, Lakeshore’s marketing, advertising,

 25 and sales of the Lakeshore Privacy Nook, and the highly valuable goodwill,

 26 substantial secondary meaning, and fame acquired as a result, Lakeshore owns trade
 27 dress rights in the design and appearance of the Lakeshore Privacy Nook, which

 28 consumers have come to uniquely associate with Lakeshore.

                                                4                         Case No. 2:18-cv-10338
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 5 of 30 Page ID #:10



   1         10.   Exemplary images of a Lakeshore Privacy Nook are shown below:
   2           Illustration 1: Exemplary Images of a Lakeshore Privacy Nook.
   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
             11.   Lakeshore has trade dress rights in the overall look, design, and
  26
       appearance of the Lakeshore Privacy Nook, which includes the design and
  27
       appearance of the curves and lines in the Lakeshore Privacy Nook; the design and
  28

                                               5                        Case No. 2:18-cv-10338
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 6 of 30 Page ID #:11



   1 appearance of the outer surface of the Lakeshore Privacy Nook; the placement,

   2 design and appearance of the walls of the Lakeshore Privacy Nook; the placement,

   3 design and appearance of the front portion of the Lakeshore Privacy Nook; the

   4 placement, design, and appearance of the openings in the walls of the Lakeshore

   5 Privacy Nook; the design and appearance of the top portion of the Lakeshore

   6 Privacy Nook; the design and appearance of the bottom portion of the Lakeshore

   7 Privacy Nook; the design and appearance of the seat portion of the Lakeshore

   8 Privacy Nook; the placement, design, and appearance of the feet of the Lakeshore

   9 Privacy Nook; the color contrast and color combinations of the Lakeshore Privacy

  10 Nook; and the relationship of these features to each other and to other features.

  11        12.    Lakeshore also sells and promotes its Lakeshore Tree Seats. Lakeshore
  12 has enjoyed significant sales of the Lakeshore Tree Seats throughout the United

  13 States, including sales to customers in the State of California.       Lakeshore has
  14 invested significant resources in the design, development, manufacture, advertising,

  15 and marketing of the Lakeshore Tree Seats.

  16        13.    The design of the Lakeshore Tree Seats has distinctive and non-
  17 functional features that identify to consumers that the origin of the Lakeshore Tree

  18 Seats is Lakeshore. As a result of at least Lakeshore’s continuous and exclusive use

  19 of the Lakeshore Tree Seats, Lakeshore’s marketing, advertising, and sales of the

  20 Lakeshore Tree Seats, and the highly valuable goodwill, substantial secondary

  21 meaning, and fame acquired as a result, Lakeshore owns trade dress rights in the

  22 designs and appearances of the Lakeshore Tree Seats, which consumers have come

  23 to uniquely associate with Lakeshore.

  24        14.    An exemplary image of the Lakeshore Tree Seats is shown below:
  25

  26
  27

  28

                                                 6                         Case No. 2:18-cv-10338
                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 7 of 30 Page ID #:12



   1              Illustration 2: Exemplary Image of Lakeshore Tree Seats.
   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14        15.    Lakeshore has trade dress rights in the overall look, design, and
  15 appearance of the Lakeshore Tree Seats, which includes the design and appearance

  16 of the curves and lines of the Lakeshore Tree Seat; the placement, design, and

  17 appearance of the walls of the Lakeshore Tree Seat; the placement, design, and

  18 appearance of the top surface of the Lakeshore Tree Seat; the design on the top

  19 surface of the Lakeshore Tree Seat; the color contrast and color combinations of the

  20 Lakeshore Tree Seat; and the relationship of these features to each other and to other

  21 features.

  22        16.    Lakeshore also sells and promotes its Lakeshore Outdoor Table, Bench,
  23 and Chairs.    Lakeshore has enjoyed significant sales of the Lakeshore Outdoor
  24 Table, Bench, and Chairs throughout the United States, including sales to customers

  25 in the State of California.    Lakeshore has invested significant resources in the
  26 design, development, manufacture, advertising, and marketing of the Lakeshore
  27 Outdoor Table, Bench, and Chairs.

  28        17.    The designs of the Lakeshore Outdoor Tables, Benches, and Chairs

                                                7                         Case No. 2:18-cv-10338
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 8 of 30 Page ID #:13



   1 have distinctive and non-functional features that identify to consumers that the

   2 origin of the Lakeshore Outdoor Tables, Benches, and Chairs is Lakeshore. As a

   3 result of at least Lakeshore’s continuous and exclusive use of the Lakeshore

   4 Outdoor Table, Bench, and Chairs, Lakeshore’s marketing, advertising, and sales of

   5 the Lakeshore Outdoor Table, Bench, and Chairs, and the highly valuable goodwill

   6 and substantial secondary meaning acquired as a result, Lakeshore owns trade dress

   7 rights in the designs and appearances of the Lakeshore Outdoor Table, Bench, and

   8 Chairs, which consumers have come to uniquely associate with Lakeshore.

   9         18.   An exemplary image of the Lakeshore Outdoor Table, Bench, and
  10 Chairs is shown below:

  11      Illustration 3: Exemplary Image of the Lakeshore Outdoor Table, Bench,
  12                                    and Chairs.

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
             19.   Lakeshore has trade dress rights in the overall look, design, and
  26
       appearance of the Lakeshore Outdoor Table, Bench, and Chairs, which includes the
  27
       design and appearance of the curves and lines of the Lakeshore Outdoor Table; the
  28

                                               8                        Case No. 2:18-cv-10338
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 9 of 30 Page ID #:14



   1 design and appearance of the outer surface of the Lakeshore Outdoor Table; the

   2 placement, design, and appearance of the legs of the Lakeshore Outdoor Table; the

   3 placement, design, and appearance of the top portion of the Lakeshore Outdoor

   4 Table; the design and appearance of the top surface of the Lakeshore Outdoor Table;

   5 the placement, design, and appearance of the feet of the Lakeshore Outdoor Table;

   6 the color contrast and color combinations of the Lakeshore Outdoor Table; the

   7 relationship of these features of the Lakeshore Outdoor Table to each other and to

   8 other features; the design and appearance of the curves and lines in the Lakeshore

   9 Outdoor Bench; the design and appearance of the outer surface of the Lakeshore

  10 Outdoor Bench; the placement, design and appearance of the legs of the Lakeshore

  11 Outdoor Bench; the placement, design and appearance of the top portion of the

  12 Lakeshore Outdoor Bench; the placement, design, and appearance of the seat

  13 portion of the Lakeshore Outdoor Bench; the placement, design, and appearance of

  14 the feet of the Lakeshore Outdoor Bench; the color contrast and color combinations

  15 of the Lakeshore Outdoor Bench; the relationship of these features of the Lakeshore

  16 Outdoor Bench to each other and to other features; the design and appearance of the

  17 curves and lines of the Lakeshore Outdoor Chairs; the design and appearance of the

  18 outer surface of the Lakeshore Outdoor Chairs; the placement, design, and

  19 appearance of the legs of the Lakeshore Outdoor Chairs; the placement, design, and

  20 appearance of the seat portion of the Lakeshore Outdoor Chairs; the design and

  21 appearance of the middle portion of the Lakeshore Outdoor Chairs; the placement,

  22 design, and appearance of the top portion of the Lakeshore Outdoor Chairs; the

  23 placement, design, and appearance of the feet of the Lakeshore Outdoor Chairs; the

  24 color contrast and color combinations of the Lakeshore Outdoor Chairs; the

  25 relationship of these features of the Lakeshore Outdoor Chairs to each other and to

  26 other features; and the relationship of the Lakeshore Outdoor Table, Bench, and
  27 Chairs to each other.

  28        20.   As a result of Lakeshore’s exclusive, continuous and substantial use,
                                               9                        Case No. 2:18-cv-10338
                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 10 of 30 Page ID #:15



   1 advertising, and sales of children’s furniture products bearing Lakeshore’s trade

   2 dress, and the publicity and attention that has been paid to Lakeshore’s trade dress,

   3 Lakeshore’s trade dress has become famous and has acquired valuable goodwill and

   4 substantial secondary meaning in the marketplace, as consumers have come to

   5 uniquely associate them as source identifiers of Lakeshore.

   6     GENERAL ALLEGATIONS – ECR4KIDS’ UNLAWFUL ACTIVITIES
   7        21.   ECR4KIDS has purposefully advertised, promoted, offered for sale,
   8 sold, and/or distributed, and continues to advertise, promote, offer for sale, sell,

   9 and/or distribute children’s furniture products that violate Lakeshore’s rights,

  10 including the rights protected by Lakeshore’s intellectual property.         At least
  11 ECR4KIDS’ infringing covered seat products, tree seat products, and outdoor table,

  12 bench, and chairs products are confusingly similar imitations of Lakeshore’s

  13 children’s furniture products.    ECR4KIDS’ actions have all been without the
  14 authorization of Lakeshore.

  15        22.   Exemplary images of ECR4KIDS’ infringing products are shown
  16 below:

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28

                                               10                        Case No. 2:18-cv-10338
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 11 of 30 Page ID #:16



   1     Illustration 4: Exemplary Images of ECR4KIDS’ Covered Seat Product.
   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28

                                             11                        Case No. 2:18-cv-10338
                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 12 of 30 Page ID #:17



   1       Illustration 5: Exemplary Images of ECR4KIDS’ Tree Seat Product.
   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28

                                             12                        Case No. 2:18-cv-10338
                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 13 of 30 Page ID #:18



   1     Illustration 6: Exemplary Image of ECR4KIDS’ Outdoor Table, Bench,
   2                             and Chairs Products.
   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15        23.   As a result of ECR4KIDS’ activities related to the infringing products,

  16 there is a likelihood of confusion between ECR4KIDS and its products on the one

  17 hand, and Lakeshore and its products on the other hand.

  18        24.   Lakeshore used its trade dress extensively and continuously before

  19 ECR4KIDS began advertising, promoting, selling, offering to sell, or distributing its

  20 infringing products.    Moreover, Lakeshore’s trade dress became famous and

  21 acquired secondary meaning in the United States and in the State of California

  22 generally and in geographic areas in California before ECR4KIDS commenced its

  23 unlawful use of Lakeshore’s trade dress.

  24        25.   As discussed above and as set forth in the counts below, ECR4KIDS’

  25 actions are unfair and unlawful.

  26
  27

  28

                                                13                       Case No. 2:18-cv-10338
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 14 of 30 Page ID #:19



   1                       PLAINTIFF’S CLAIMS FOR RELIEF
   2                                        Count I:
   3       Trade Dress Infringement under § 43(a) of the Lanham Act, 15 U.S.C.
   4                                       § 1125(a)
   5        26.   Lakeshore realleges and incorporates the allegations set forth in
   6 paragraphs 1 through 25 as though fully set forth herein.

   7        27.   ECR4KIDS’ advertisements, promotions, offers to sell, sales, and/or
   8 distribution of the infringing products violate § 43(a) of the Lanham Act, 15 U.S.C.

   9 § 1125(a) by infringing Lakeshore’s trade dress. ECR4KIDS’ use of Lakeshore’s

  10 trade dress and/or colorable imitations thereof is likely to cause confusion, mistake,

  11 or deception as to the affiliation, connection, and/or association of ECR4KIDS with

  12 Lakeshore and as to the origin, sponsorship, and/or approval of the infringing

  13 products, at least by creating the false and misleading impression that the infringing

  14 products are manufactured by, authorized by, or otherwise associated with

  15 Lakeshore.

  16        28.   Lakeshore’s trade dress is entitled to protection under the Lanham Act.
  17 Lakeshore’s trade dress includes unique, distinctive, and non-functional designs.

  18 Lakeshore has extensively and continuously promoted and used its trade dress in the

  19 United States. Through that extensive and continuous use, Lakeshore’s trade dress

  20 has become a well-known indicator of the origin and quality of Lakeshore’s

  21 children’s furniture products. Lakeshore’s trade dress has also acquired substantial

  22 secondary meaning in the marketplace. Moreover, Lakeshore’s trade dress acquired

  23 this secondary meaning before ECR4KIDS commenced its unlawful use of

  24 Lakeshore’s trade dress in connection with the infringing products.

  25        29.   ECR4KIDS’ use of Lakeshore’s trade dress and/or colorable imitations
  26 thereof has caused and, unless enjoined, will continue to cause substantial and
  27 irreparable injury to Lakeshore for which Lakeshore has no adequate remedy at law,

  28 including at least substantial and irreparable injury to the goodwill and reputation

                                                14                         Case No. 2:18-cv-10338
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 15 of 30 Page ID #:20



   1 for quality associated with Lakeshore’s trade dress and its children’s furniture

   2 products.

   3        30.   On information and belief, ECR4KIDS’ use of Lakeshore’s trade dress
   4 and colorable imitations thereof has been intentional, willful, and malicious.

   5 ECR4KIDS’ bad faith is evidenced at least by the similarity of the infringing

   6 products to Lakeshore’s trade dress and by ECR4KIDS’ continuing disregard for

   7 Lakeshore’s rights.

   8        31.   Lakeshore is entitled to injunctive relief, and Lakeshore is entitled to
   9 recover at least ECR4KIDS’ profits, Lakeshore’s actual damages, enhanced

  10 damages, costs, and reasonable attorney fees under at least 15 U.S.C. §§ 1125(a),

  11 1116, and 1117.

  12                                       Count II:
  13    Trade Dress Dilution under § 43(c) of the Lanham Act, 15 U.S.C. § 1125(c)
  14        32.   Lakeshore realleges and incorporates the allegations set forth in
  15 paragraphs 1 through 31 as though fully set forth herein.

  16        33.   Based on the activities described above, including, for example,
  17 ECR4KIDS advertising, promoting, offering for sale, selling, and distributing the

  18 infringing products, ECR4KIDS is likely to dilute, has diluted, and continues to

  19 dilute Lakeshore’s famous trade dress in violation of § 43(c) of the Lanham Act, 15

  20 U.S.C. § 1125(c).     ECR4KIDS’ use of Lakeshore’s trade dress and/or colorable
  21 imitations thereof is likely to cause, and has caused, dilution of Lakeshore’s famous

  22 trade dress at least by eroding the public’s exclusive identification of Lakeshore’s

  23 famous trade dress with Lakeshore and Lakeshore’s products, by lessening the

  24 capacity of Lakeshore’s famous trade dress to identify and distinguish Lakeshore’s

  25 products, by associating Lakeshore’s trade dress with products of inferior quality,

  26 and by impairing the distinctiveness of Lakeshore’s famous trade dress.
  27        34.   Lakeshore’s trade dress is famous and is entitled to protection under the
  28 Lanham Act.       Lakeshore’s trade dress includes unique, distinctive, and non-
                                               15                         Case No. 2:18-cv-10338
                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 16 of 30 Page ID #:21



   1 functional designs.   Lakeshore’s trade dress has acquired distinctiveness through
   2 Lakeshore’s extensive and continuous promotion and use of Lakeshore’s trade dress

   3 in the United States. Through that extensive and continuous use, Lakeshore’s trade

   4 dress has become a famous well-known indicator of the origin and quality of

   5 Lakeshore’s children’s furniture products throughout the United States, and is

   6 widely recognized by the general consuming public as a designation of the source of

   7 Lakeshore and Lakeshore’s children’s furniture products. Lakeshore’s trade dress

   8 has also acquired substantial secondary meaning in the marketplace.        Moreover,
   9 Lakeshore’s trade dress became famous and acquired this secondary meaning before

  10 ECR4KIDS commenced its unlawful use of Lakeshore’s trade dress in connection

  11 with the infringing products.

  12        35.   ECR4KIDS’ use of Lakeshore’s trade dress is likely to cause, and has
  13 caused, dilution of Lakeshore’s famous trade dress, at least by eroding the public’s

  14 exclusive identification of Lakeshore’s famous trade dress with Lakeshore and

  15 Lakeshore’s children’s furniture products, by lessening the capacity of Lakeshore’s

  16 famous trade dress to identify and distinguish Lakeshore’s children’s furniture

  17 products, by associating Lakeshore’s trade dress with products of inferior quality,

  18 and by impairing the distinctiveness of Lakeshore’s famous trade dress.

  19        36.   ECR4KIDS’ use of Lakeshore’s trade dress has caused, and, unless
  20 enjoined, will continue to cause, substantial and irreparable injury to Lakeshore for

  21 which Lakeshore has no adequate remedy at law, including at least substantial and

  22 irreparable injury to the goodwill and reputation for quality associated with

  23 Lakeshore’s trade dress, Lakeshore’s products, and Lakeshore.

  24        37.   On information and belief, ECR4KIDS’ use of Lakeshore’s trade dress
  25 and colorable imitations thereof has been intentional, willful, and malicious.

  26 ECR4KIDS’ bad faith is evidenced at least by the similarity of the infringing
  27 products to Lakeshore’s trade dress and by ECR4KIDS’ continuing disregard for

  28 Lakeshore’s rights.

                                               16                        Case No. 2:18-cv-10338
                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 17 of 30 Page ID #:22



   1        38.    Lakeshore is entitled to injunctive relief, and Lakeshore is also entitled
   2 to recover at least ECR4KIDS’ profits, Lakeshore’s actual damages, enhanced

   3 profits and damages, costs, and reasonable attorney fees under at least 15 U.S.C.

   4 §§ 1125(c), 1116, and 1117.

   5                                        Count III:
   6         Unfair Competition and False Designation of Origin under § 43(a)
   7                        of the Lanham Act, 15 U.S.C. § 1125(a)
   8        39.    Lakeshore realleges and incorporates the allegations set forth in
   9 paragraphs 1 through 38 though fully set forth herein.

  10        40.    ECR4KIDS’ advertisements, promotions, offers to sell, sales, and/or
  11 distribution of the infringing products, in direct competition with Lakeshore, violate

  12 § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) and constitute unfair competition

  13 and false designation of origin, at least because ECR4KIDS has obtained an unfair

  14 advantage as compared to Lakeshore through ECR4KIDS’ use of Lakeshore’s trade

  15 dress and because such uses are likely to cause consumer confusion as to the origin

  16 and/or sponsorship/affiliation of the infringing products, at least by creating the false

  17 and misleading impression that the infringing products are manufactured by,

  18 authorized by, or otherwise associated with Lakeshore.

  19        41.    Lakeshore’s trade dress is entitled to protection under the Lanham Act.
  20 Lakeshore’s trade dress includes unique, distinctive, and non-functional designs.

  21 Lakeshore has extensively and continuously promoted and used its trade dress in the

  22 United States. Through that extensive and continuous use, Lakeshore’s trade dress

  23 has become a well-known indicator of the origin and quality of Lakeshore’s

  24 children’s furniture products. Lakeshore’s trade dress has also acquired substantial

  25 secondary meaning in the marketplace. Moreover, Lakeshore’s trade dress acquired

  26 this secondary meaning before ECR4KIDS commenced its unlawful use of
  27 Lakeshore’s trade dress in connection with the infringing products.

  28        42.    ECR4KIDS’ use of Lakeshore’s trade dress and/or colorable imitations
                                                 17                          Case No. 2:18-cv-10338
                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 18 of 30 Page ID #:23



   1 thereof has caused and, unless enjoined, will continue to cause substantial and

   2 irreparable injury to Lakeshore for which Lakeshore has no adequate remedy at law,

   3 including at least substantial and irreparable injury to the goodwill and reputation

   4 for quality associated with Lakeshore’s trade dress, Lakeshore’s children’s furniture

   5 products, and Lakeshore.

   6        43.    On information and belief, ECR4KIDS’ use of Lakeshore’s trade dress
   7 and colorable imitations thereof has been intentional, willful, and malicious.

   8 ECR4KIDS’ bad faith is evidenced at least by the similarity of the infringing

   9 products to Lakeshore’s trade dress and by ECR4KIDS’ continuing disregard for

  10 Lakeshore’s rights.

  11        44.    Lakeshore is entitled to injunctive relief, and Lakeshore is also entitled
  12 to recover at least ECR4KIDS’ profits, Lakeshore’s actual damages, enhanced

  13 damages, costs, and reasonable attorney fees under at least 15 U.S.C. §§

  14 1125(a), 1116, and 1117.

  15                                       Count IV:
  16              Unfair Competition Under Cal. Bus. & Prof. Code § 17200
  17        45.    Lakeshore realleges and incorporates the allegations set forth in
  18 paragraphs 1 through 44 as though fully set forth herein.

  19        46.    ECR4KIDS’ advertisements, promotions, offers to sell, sales, and/or
  20 distribution of the infringing products, in direct competition with Lakeshore,

  21 constitute unfair competition in violation of § 17200 of the California Business &

  22 Professional Code, at least because ECR4KIDS has obtained an unfair advantage as

  23 compared to Lakeshore by simulating Lakeshore’s trade dress in an intentional and

  24 calculated manner that is likely to cause consumer confusion as to origin and/or

  25 sponsorship/affiliation of the infringing products, at least by creating the false and

  26 misleading impression that the infringing products are manufactured by, authorized
  27 by, or otherwise associated with Lakeshore. ECR4KIDS has also interfered with

  28 Lakeshore’s business.

                                                18                          Case No. 2:18-cv-10338
                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 19 of 30 Page ID #:24



   1        47.     Lakeshore’s trade dress is entitled to protection under the common law.
   2 Lakeshore’s trade dress includes unique, distinctive, and non-functional designs.

   3 Lakeshore has extensively and continuously promoted and used Lakeshore’s trade

   4 dress in the United States and the State of California. Through that extensive and

   5 continuous use, Lakeshore’s trade dress has become a well-known indicator of the

   6 origin and quality of Lakeshore’s children’s furniture products. Lakeshore’s trade

   7 dress has also acquired substantial secondary meaning in the marketplace.

   8 Moreover, Lakeshore’s trade dress acquired this secondary meaning before

   9 ECR4KIDS commenced its unlawful use of Lakeshore’s trade dress in connection

  10 with the infringing products.

  11        48.     ECR4KIDS’ use of Lakeshore’s trade dress has caused and, unless
  12 enjoined, will continue to cause substantial and irreparable injury to Lakeshore for

  13 which Lakeshore has no adequate remedy at law, including at least substantial and

  14 irreparable injury to the goodwill and reputation for quality associated with

  15 Lakeshore’s trade dress, Lakeshore’s children’s furniture products, and Lakeshore.

  16        49.     On information and belief, ECR4KIDS’ use of Lakeshore’s trade dress
  17 and colorable imitations thereof has been intentional, willful, and malicious.

  18 ECR4KIDS’ bad faith is evidenced at least by the similarity of the infringing

  19 products to Lakeshore’s trade dress and by ECR4KIDS’ continuing disregard for

  20 Lakeshore’s rights.

  21        50.     Lakeshore is entitled to injunctive relief, and Lakeshore is also entitled
  22 to recover at least ECR4KIDS’ profits, Lakeshore’s actual damages, enhanced

  23 profits and damages, a civil penalty, and reasonable attorney fees under at least Cal.

  24 Bus. & Prof. Code §§ 17203 and 17206.

  25                                         Count V:
  26              Trade Dress Dilution Under Cal. Bus. & Prof. Code § 14247
  27        51.     Lakeshore realleges and incorporates the allegations set forth in
  28 paragraphs 1 through 50 as though fully set forth herein.

                                                 19                          Case No. 2:18-cv-10338
                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 20 of 30 Page ID #:25



   1        52.   Based on the activities described above, including, for example,
   2 ECR4KIDS’ advertising, promoting, offering for sale, selling, and distributing the

   3 infringing products, ECR4KIDS is likely to dilute, has diluted, and continues to

   4 dilute Lakeshore’s trade dress in violation of § 14247 of the California Business &

   5 Professional Code. ECR4KIDS’ use of Lakeshore’s trade dress and/or colorable

   6 imitations thereof is likely to cause, and has caused, dilution of Lakeshore’s famous

   7 trade dress at least by eroding the public’s exclusive identification of Lakeshore’s

   8 famous trade dress with Lakeshore, by lessening the capacity of Lakeshore’s famous

   9 trade dress to identify and distinguish Lakeshore’s products, by associating

  10 Lakeshore’s trade dress with products of inferior quality, and by impairing the

  11 distinctiveness of Lakeshore’s famous trade dress.

  12        53.   Lakeshore’s trade dress is famous and is entitled to protection under
  13 California law.    Lakeshore’s trade dress includes unique, distinctive, and non-
  14 functional designs. Lakeshore has extensively and continuously promoted and used

  15 its trade dress in the United States and in the State of California. Through that

  16 extensive and continuous use, Lakeshore’s trade dress has become a famous well-

  17 known indicator of the origin and quality of Lakeshore’s products in the United

  18 States and in the State of California generally and in geographic areas in California,

  19 and Lakeshore’s trade dress is widely recognized by the public throughout

  20 California and in geographic areas in California as a designation of the source of

  21 Lakeshore and Lakeshore’s products.       Lakeshore’s trade dress has also acquired
  22 substantial secondary meaning in the marketplace, including in the State of

  23 California and in geographic areas in California. Moreover, Lakeshore’s trade dress

  24 became famous and acquired this secondary meaning before ECR4KIDS

  25 commenced its unlawful use of Lakeshore’s trade dress in connection with the

  26 infringing products.
  27        54.   ECR4KIDS’ use of Lakeshore’s trade dress and/or colorable imitations
  28 thereof has caused, and, unless enjoined, will continue to cause, substantial and

                                                20                        Case No. 2:18-cv-10338
                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 21 of 30 Page ID #:26



   1 irreparable injury to Lakeshore for which Lakeshore has no adequate remedy at law,

   2 including at least substantial and irreparable injury to the goodwill and reputation

   3 for quality associated with Lakeshore’s trade dress, Lakeshore’s products, and

   4 Lakeshore.

   5        55.   On information and belief, ECR4KIDS’ use of Lakeshore’s trade dress
   6 and/or colorable imitations thereof has been intentional, willful, and malicious.

   7 ECR4KIDS’ bad faith is evidenced at least by the similarity of the infringing

   8 products to Lakeshore’s trade dress and by ECR4KIDS’ continuing disregard for

   9 Lakeshore’s rights.

  10        56.   Lakeshore is entitled to injunctive relief, and Lakeshore is also entitled
  11 to recover at least ECR4KIDS’ profits, Lakeshore’s actual damages, enhanced

  12 profits and damages, and reasonable attorney fees under at least Cal. Bus. & Prof.

  13 Code § 14247.

  14                                       Count VI:
  15                       Common Law Trade Dress Infringement
  16        57.   Lakeshore realleges and incorporates the allegations set forth in
  17 paragraphs 1 through 56 as though fully set forth herein.

  18        58.   ECR4KIDS’ advertisements, promotions, offers to sell, sales, and/or
  19 distribution of the infringing products, in direct competition with Lakeshore,

  20 constitute common law trade dress infringement, at least because ECR4KIDS’ use

  21 of Lakeshore’s trade dress and/or colorable imitations thereof is likely to cause

  22 consumer confusion as to the origin and/or sponsorship/affiliation of the infringing

  23 products, at least by creating the false and misleading impression that the infringing

  24 products are manufactured by, authorized by, or otherwise associated with

  25 Lakeshore.

  26        59.   Lakeshore’s trade dress is entitled to protection under the common law.
  27 Lakeshore’s trade dress includes unique, distinctive, and non-functional designs.

  28 Lakeshore has extensively and continuously promoted and used its trade dress in the

                                                21                         Case No. 2:18-cv-10338
                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 22 of 30 Page ID #:27



   1 United States and the State of California. Through that extensive and continuous

   2 use, Lakeshore’s trade dress has become a well-known indicator of the origin and

   3 quality of Lakeshore’s children’s furniture products. Lakeshore’s trade dress has

   4 also acquired substantial secondary meaning in the marketplace.              Moreover,
   5 Lakeshore’s trade dress acquired this secondary meaning before ECR4KIDS

   6 commenced its unlawful use of Lakeshore’s trade dress in connection with the

   7 infringing products.

   8        60.   ECR4KIDS’ use of Lakeshore’s trade dress, and/or colorable imitations
   9 thereof has caused and, unless enjoined, will continue to cause substantial and

  10 irreparable injury to Lakeshore for which Lakeshore has no adequate remedy at law,

  11 including at least substantial and irreparable injury to the goodwill and reputation

  12 for quality associated with Lakeshore’s trade dress, Lakeshore’s children’s furniture

  13 products, and Lakeshore.

  14        61.   On information and belief, ECR4KIDS’ use of Lakeshore’s trade dress
  15 and colorable imitations thereof has been intentional, willful, and malicious.

  16 ECR4KIDS’ bad faith is evidenced at least by the similarity of the infringing

  17 products to Lakeshore’s trade dress and by ECR4KIDS’ continuing disregard for

  18 Lakeshore’s rights.

  19        62.   Lakeshore is entitled to injunctive relief, and Lakeshore is also entitled
  20 to recover at least Lakeshore’s damages, ECR4KIDS’ profits, punitive damages,

  21 costs, and reasonable attorney fees.

  22                                        Count VII:
  23                           Common Law Unfair Competition
  24        63.   Lakeshore realleges and incorporates the allegations set forth in
  25 paragraphs 1 through 62 as though fully set forth herein.

  26        64.   ECR4KIDS’ advertisements, promotions, offers to sell, sales, and/or
  27 distribution of the infringing products, in direct competition with Lakeshore,

  28 constitute common law unfair competition, at least by palming off/passing off of

                                                22                         Case No. 2:18-cv-10338
                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 23 of 30 Page ID #:28



   1 ECR4KIDS’ goods, by simulating Lakeshore’s trade dress in an intentional and

   2 calculated manner that is likely to cause consumer confusion as to origin and/or

   3 sponsorship/affiliation of the infringing products, at least by creating the false and

   4 misleading impression that the infringing products are manufactured by, authorized

   5 by, or otherwise associated with Lakeshore. ECR4KIDS has also interfered with

   6 Lakeshore’s business.

   7        65.   Lakeshore’s trade dress is entitled to protection under the common law.
   8 Lakeshore’s trade dress includes unique, distinctive, and non-functional designs.

   9 Lakeshore has extensively and continuously promoted and used Lakeshore’s trade

  10 dress in the United States and the State of California. Through that extensive and

  11 continuous use, Lakeshore’s trade dress has become a well-known indicator of the

  12 origin and quality of Lakeshore’s children’s furniture products. Lakeshore’s trade

  13 dress has also acquired substantial secondary meaning in the marketplace.

  14 Moreover, Lakeshore’s trade dress acquired this secondary meaning before

  15 ECR4KIDS commenced its unlawful use of Lakeshore’s trade dress in connection

  16 with the infringing products.

  17        66.   ECR4KIDS’ use of Lakeshore’s trade dress has caused and, unless
  18 enjoined, will continue to cause substantial and irreparable injury to Lakeshore for

  19 which Lakeshore has no adequate remedy at law, including at least substantial and

  20 irreparable injury to the goodwill and reputation for quality associated with

  21 Lakeshore’s trade dress, Lakeshore’s children’s furniture products, and Lakeshore.

  22        67.   On information and belief, ECR4KIDS’ use of Lakeshore’s trade dress
  23 and colorable imitations thereof has been intentional, willful, and malicious.

  24 ECR4KIDS’ bad faith is evidenced at least by the similarity of the infringing

  25 products to Lakeshore’s trade dress and by ECR4KIDS’ continuing disregard for

  26 Lakeshore’s rights.
  27        68.   Lakeshore is entitled to injunctive relief, and Lakeshore is also entitled
  28 to recover at least Lakeshore’s damages, ECR4KIDS’ profits, punitive damages,

                                                23                         Case No. 2:18-cv-10338
                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 24 of 30 Page ID #:29



   1 costs, and reasonable attorney fees.

   2                                        Count VIII:
   3                          Common Law Misappropriation
   4        69.   Lakeshore realleges and incorporates the allegations set forth in
   5 paragraphs 1 through 68 as though fully set forth herein.

   6        70.   ECR4KIDS’ advertisements, promotions, offers to sell, sales, and/or
   7 distribution of the infringing products, in direct competition with Lakeshore,

   8 constitute common law misappropriation.

   9        71.   Lakeshore created the products covered by Lakeshore’s trade dress
  10 through extensive time, labor, effort, skill, and money. ECR4KIDS has wrongfully

  11 used Lakeshore’s trade dress, and/or colorable imitations thereof in competition

  12 with Lakeshore and gained a special advantage because ECR4KIDS was not

  13 burdened with the expenses incurred by Lakeshore. ECR4KIDS has commercially

  14 damaged Lakeshore, at least by causing consumer confusion as to origin and/or

  15 sponsorship/affiliation of the infringing products, by creating the false and

  16 misleading impression that the infringing products are manufactured by, authorized

  17 by, or otherwise associated with Lakeshore, and by taking away sales that Lakeshore

  18 would have made.

  19        72.   Lakeshore’s trade dress is entitled to protection under the common law.
  20 Lakeshore’s trade dress includes unique, distinctive, and non-functional designs.

  21 Lakeshore has extensively and continuously promoted and used Lakeshore’s trade

  22 dress in the United States and the State of California. Through that extensive and

  23 continuous use, Lakeshore’s trade dress has become a well-known indicator of the

  24 origin and quality of Lakeshore’s children’s furniture products. Lakeshore’s trade

  25 dress has also acquired substantial secondary meaning in the marketplace.

  26 Moreover, Lakeshore’s trade dress acquired this secondary meaning before
  27 ECR4KIDS commenced its unlawful use of Lakeshore’s trade dress in connection

  28 with the infringing products.

                                                 24                      Case No. 2:18-cv-10338
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 25 of 30 Page ID #:30



   1        73.    ECR4KIDS’ use of Lakeshore’s trade dress has caused and, unless
   2 enjoined, will continue to cause substantial and irreparable commercial injury to

   3 Lakeshore for which Lakeshore has no adequate remedy at law, including at least

   4 substantial and irreparable injury to the goodwill and reputation for quality

   5 associated with Lakeshore’s trade dress, Lakeshore’s children’s furniture products,

   6 and Lakeshore.     Moreover, as a result of its misappropriation, ECR4KIDS has
   7 profited and, unless such conduct is enjoined by this Court, will continue to profit by

   8 misappropriating the time, effort, and money that Lakeshore invested in establishing

   9 the reputation and goodwill associated with Lakeshore’s trade dress, Lakeshore and

  10 Lakeshore’s children’s furniture products.

  11        74.    ECR4KIDS’ misappropriation of Lakeshore’s trade dress and colorable
  12 imitations thereof has been intentional, willful, and malicious.      ECR4KIDS’ bad
  13 faith is evidenced at least by the similarity of the infringing products to Lakeshore’s

  14 trade dress and by ECR4KIDS’ continuing disregard for Lakeshore’s rights.

  15        75.    Lakeshore is entitled to injunctive relief, and Lakeshore is also entitled
  16 to recover at least Lakeshore’s damages, ECR4KIDS’ profits, punitive damages,

  17 costs, and reasonable attorney fees.

  18                                        Count IX:
  19                                  Unjust Enrichment
  20        76.    Lakeshore realleges and incorporates the allegations set forth in
  21 paragraphs 1 through 75 as though fully set forth herein.

  22        77.    ECR4KIDS’ advertisements, promotions, offers to sell, sales, and/or
  23 distribution of the infringing products, in direct competition with Lakeshore,

  24 constitute unjust enrichment, at least because ECR4KIDS has wrongfully obtained

  25 benefits at Lakeshore’s expense. ECR4KIDS has also, inter alia, operated with an

  26 undue advantage.
  27        78.    Lakeshore created the products covered by Lakeshore’s trade dress
  28 through extensive time, labor, effort, skill, and money. ECR4KIDS has wrongfully

                                                25                          Case No. 2:18-cv-10338
                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 26 of 30 Page ID #:31



   1 used and is wrongfully using Lakeshore’s trade dress, and/or colorable imitations

   2 thereof, in competition with Lakeshore, and has gained and is gaining a wrongful

   3 benefit by undue advantage through such use. ECR4KIDS has not been burdened

   4 with the expenses incurred by Lakeshore, yet ECR4KIDS is obtaining the resulting

   5 benefits for its own business and products.

   6        79.   Lakeshore’s trade dress is entitled to protection under the common law.
   7 Lakeshore’s trade dress includes unique, distinctive, and non-functional designs.

   8 Lakeshore has extensively and continuously promoted and used Lakeshore’s trade

   9 dress in the United States and the State of California. Through that extensive and

  10 continuous use, Lakeshore’s trade dress has become a well-known indicator of the

  11 origin and quality of Lakeshore’s children furniture products. Lakeshore’s trade

  12 dress has also acquired substantial secondary meaning in the marketplace.

  13 Moreover, Lakeshore’s trade dress acquired this secondary meaning before

  14 ECR4KIDS commenced its unlawful use of Lakeshore’s trade dress and colorable

  15 imitations thereof in connection with the infringing products.

  16        80.   ECR4KIDS’ use of Lakeshore’s trade dress, and/or colorable imitations
  17 thereof, has caused and, unless enjoined, will continue to cause substantial and

  18 irreparable commercial injury to Lakeshore for which Lakeshore has no adequate

  19 remedy at law, including at least substantial and irreparable injury to the goodwill

  20 and reputation for quality associated with Lakeshore’s trade dress, Lakeshore’s

  21 children furniture products, and Lakeshore. Lakeshore accumulated this goodwill

  22 and reputation through extensive time, labor, effort, skill, and investment.

  23 ECR4KIDS has wrongfully obtained and is wrongfully obtaining a benefit at

  24 Lakeshore’s expense by taking undue advantage and free-riding on Lakeshore’s

  25 efforts and investments, and enjoying the benefits of Lakeshore’s hard-earned

  26 goodwill and reputation.
  27        81.   ECR4KIDS’ unjust enrichment at Lakeshore’s expense has been
  28 intentional, willful, and malicious. ECR4KIDS’ bad faith is evidenced at least by

                                               26                        Case No. 2:18-cv-10338
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 27 of 30 Page ID #:32



   1 the similarity of the infringing products to Lakeshore’s trade dress and by

   2 ECR4KIDS’ continuing disregard for Lakeshore’s rights.

   3        82.    Lakeshore is entitled to injunctive relief, and Lakeshore is also entitled
   4 to recover at least ECR4KIDS’ profits.

   5                                      Relief Sought
   6        WHEREFORE, Plaintiff respectfully prays for:
   7        1.     Judgment that ECR4KIDS has (i) infringed Lakeshore’s trade dress in
   8 violation of § 1125(a) of Title 15 in the United States Code; (ii) diluted Lakeshore’s

   9 trade dress in violation of § 1125(c) of Title 15 in the United States Code; (iii)

  10 engaged in unfair competition and false designation of origin in violation of

  11 § 1125(a) of Title 15 in the United States Code; (iv) engaged in unfair competition

  12 in violation of California Business & Professional Code § 17200; (v) diluted

  13 Lakeshore’s trade dress in violation of California Business & Professional Code §

  14 14247; (vi) violated Lakeshore’s common law rights in Lakeshore’s trade dress;

  15 (vii) engaged in common law unfair competition; (viii) engaged in common law

  16 misappropriation; and (ix) been unjustly enriched at Lakeshore’s expense, and that

  17 all of these wrongful activities by ECR4KIDS were willful;

  18        2.     An injunction against further infringement and dilution of Lakeshore’s
  19 trade dress, and further acts of unfair competition, misappropriation, and unjust

  20 enrichment by ECR4KIDS, and each of its agents, employees, servants, attorneys,

  21 successors and assigns, and all others in privity or acting in concert with any of

  22 them, including at least from selling, offering to sell, distributing, importing, or

  23 advertising the infringing products, or any other products that use a copy,

  24 reproduction, or colorable imitation of Lakeshore’s trade dress, pursuant to at least

  25 15 U.S.C. § 1116 and Cal. Bus. & Prof. Code § 17203 and § 14247;

  26        3.     An Order directing ECR4KIDS to recall all infringing products sold
  27 and/or distributed and provide a full refund for all recalled infringing products;

  28        4.     An Order directing the destruction of (i) all infringing products,
                                                 27                         Case No. 2:18-cv-10338
                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 28 of 30 Page ID #:33



   1 including all recalled infringing products, (ii) any other products that use a copy,

   2 reproduction, or colorable imitation of Lakeshore’s trade dress in ECR4KIDS’

   3 possession or control, (iii) all plates, molds, and other means of making the

   4 infringing products in ECR4KIDS’ possession, custody, or control, and (iv) all

   5 advertising materials related to the infringing products in ECR4KIDS’ possession,

   6 custody, or control, including on the Internet, pursuant to at least 15 U.S.C. § 1118;

   7        5.     An Order directing ECR4KIDS to publish a public notice providing
   8 proper attribution of Lakeshore’s trade dress to Lakeshore, and to provide a copy of

   9 this notice to all customers, distributors, and/or others from whom the infringing

  10 products are recalled;

  11        6.     An Order barring importation of the infringing products and/or
  12 colorable imitations thereof into the United States, and barring entry of the

  13 infringing products and/or colorable imitations thereof into any customhouse of the

  14 United States, pursuant to at least 15 U.S.C. § 1125(b);

  15        7.     An award of ECR4KIDS’ profits, Lakeshore’s actual damages,
  16 enhanced damages, exemplary damages, costs, prejudgment and post judgment

  17 interest, civil penalties, and reasonable attorney fees pursuant to at least 15 U.S.C.

  18 §§ 1125(a), 1125(c), 1116, and 1117 and Cal. Bus. & Prof. Code §§ 17203, 17206,

  19 14247 and 14250; and

  20        8.     Such other and further relief as this Court deems just and proper.
  21

  22 DATED: December 13, 2018                Respectfully submitted,
  23

  24
                                             By: ________________________________
  25
                                             John K. Flock (State Bar No. 200183)
  26                                         jflock@bglawyers.com
  27                                         Bradley & Gmelich LLP
                                             700 N. Brand Boulevard 10th Floor
  28

                                                28                         Case No. 2:18-cv-10338
                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 29 of 30 Page ID #:34



   1                                      Glendale, CA 91203
   2
                                          Telephone: (818) 243-5200
                                          Facsimile: (818) 243-5266
   3

   4
                                          Katherine Laatsch Fink (pro hac vice
                                          forthcoming)
   5                                      kfink@bannerwitcoff.com
   6
                                          Illinois Bar No. 6292806
                                          Anna King (pro hac vice forthcoming)
   7                                      aking@bannerwitcoff.com
   8                                      Illinois Bar No. 6295283
                                          John A. Webb (pro hac vice forthcoming)
   9                                      jwebb@bannerwitcoff.com
  10                                      Illinois Bar No. 6321695
                                          Banner & Witcoff, Ltd.
  11                                      71 Wacker Drive, Suite 3600
  12                                      Chicago, IL 60606
                                          Telephone: (312) 463-5000
  13                                      Facsimile: (312) 463-5001
  14
                                          Attorneys for Plaintiff
  15
                                          LAKESHORE EQUIPMENT COMPANY
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28

                                             29                        Case No. 2:18-cv-10338
                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:18-cv-10338-SJO-MAA Document 4 Filed 12/13/18 Page 30 of 30 Page ID #:35



   1                                     JURY DEMAND
   2        Plaintiff LAKESHORE EQUIPMENT COMPANY hereby demands a trial by
   3 a jury on all issues herein so triable.

   4 DATED: December 13, 2018                  Respectfully submitted,
   5

   6
                                               By:___________________________
   7
                                               John K. Flock (State Bar No. 200183)
   8                                           jflock@bglawyers.com
   9                                           Bradley & Gmelich LLP
                                               700 N. Brand Boulevard 10th Floor
  10                                           Glendale, CA 91203
  11                                           Telephone: (818) 243-5200
                                               Facsimile: (818) 243-5266
  12

  13                                           Katherine Laatsch Fink (pro hac vice
                                               forthcoming)
  14
                                               kfink@bannerwitcoff.com
  15                                           Illinois Bar No. 6292806
                                               Anna King (pro hac vice forthcoming)
  16
                                               aking@bannerwitcoff.com
  17                                           Illinois Bar No. 6295283
                                               John A. Webb (pro hac vice forthcoming)
  18
                                               jwebb@bannerwitcoff.com
  19                                           Illinois Bar No. 6321695
                                               Banner & Witcoff, Ltd.
  20
                                               71 Wacker Drive, Suite 3600
  21                                           Chicago, IL 60606
                                               Telephone: (312) 463-5000
  22
                                               Facsimile: (312) 463-5001
  23
                                               Attorneys for Plaintiff
  24
                                               LAKESHORE EQUIPMENT COMPANY
  25

  26
  27

  28

                                                  30                       Case No. 2:18-cv-10338
                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
